   Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 1 of 25




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

In Re: Oil Spill by the Oil Rig “Deepwater                        MDL 2179
       Horizon” in the Gulf of Mexico, on
       April 20, 2010                                             SECTION: J

This Document Relates to:                                         JUDGE BARBIER
No. 12-970
                                                                  MAG. JUDGE CURRAULT
_____________________________________________/

                         OBJECTION TO PROPOSED ORDER
          [Regarding the Court Supervised Settlement Program and the Economic
                      and Property Damages Settlement Agreement]

       Plaintiff, Brian J. Donovan, on behalf of his business, himself, and those parties who are

not able to assert their rights because they have been denied access to the courts, respectfully

submits this objection, in accordance with the Court’s Order of December 10, 2020 [Rec. Doc.

26811], to this Honorable Court’s entry of the proposed order [Rec. Doc. 26811-1] that would

initiate the closure and winddown of the Court Supervised Settlement Program (“CSSP”) for the

reasons set out herein.

                                    LEGAL BACKGROUND

                   I. The Multidistrict Litigation Statute (28 U.S.C. § 1407)

       In 1968, Congress enacted the Multidistrict Litigation Statute (28 U.S.C. § 1407), the

statute to which the United States Judicial Panel on Multidistrict Litigation (“JPML”) owes its

existence. The multidistrict litigation (“MDL”) statute provides, in pertinent part, “When civil

actions involving one or more common questions of fact are pending in different districts, such

actions may be transferred to any district for coordinated or consolidated pretrial proceedings.

Such transfers shall be made by the judicial panel on multidistrict litigation authorized by this

section upon its determination that transfers for such proceedings will be for the convenience of
   Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 2 of 25




parties and witnesses and will promote the just and efficient conduct of such actions. Each action

so transferred shall be remanded by the panel at or before the conclusion of such pretrial

proceedings to the district from which it was transferred unless it shall have been previously

terminated.” (Emphasis added).

                      II. The Oil Pollution Act of 1990 (33 U.S.C. § 2702)

       A. The Text of the OPA Statute
       OPA is a strict liability statute. In order to recover damages, a claimant merely needs

to show that his or her damages “resulted from” the oil spill.

       OPA provides,
       “Each responsible party for a vessel or a facility from which oil is discharged, or which
       poses the substantial threat of a discharge of oil, into or upon the navigable waters or
       adjoining shorelines or the exclusive economic zone is liable for the removal costs and
       damages that result from such incident.” 33 U.S.C. § 2702(a).

       The damages referred to in 33 U.S.C. § 2702(a) include, but are not limited to:
       “Damages equal to the loss of profits or impairment of earning capacity due to the injury,
       destruction, or loss of real property, personal property, or natural resources, which shall
       be recoverable by any claimant.” 33 U.S.C. § 2702(b)(2)(E) (Emphasis added).

       “Payment or settlement of a claim for interim, short-term damages representing less
       than the full amount of damages to which the claimant ultimately may be entitled shall
       not preclude recovery by the claimant for damages not reflected in the paid or settled
       partial claim.” 33 U.S.C. § 2705(a) (Emphasis added); and

       “Payment of such a claim [i.e. payment to a claimant for interim, short-term damages
       representing less than the full amount of damages to which the claimant ultimately may
       be entitled] shall not foreclose a claimant’s right to recovery of all damages to which the
       claimant otherwise is entitled under this Act or under any other law.”
       33 U.S.C. §§ 2715(b)(1) and (2) (Emphasis added).

       Use of “shall” and “may” in statutes also mirrors common usage; ordinarily “shall” is

mandatory and “may” is permissive. “The mandatory ‘shall’….normally creates an obligation

impervious to judicial discretion.” Lexecon, Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523

U.S. 26, 35 (1998).

                                                -2-
    Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 3 of 25




        B. The Legislative History of the OPA Statute
        OPA’s legislative history is shot through with general statements indicative of

congressional intent to ensure that all oil spill victims are fully compensated. 135 CONG. REC.

H7959 (daily ed. Nov. 2, 1989) (statement of Rep. Tauzin) (“ensure that all victims are fully

compensated”); 135 CONG. REC. H7964 (daily ed. Nov. 2, 1989) (statement of Rep.

Hammerschmidt) (“ensure that all justified claims for compensation are satisfied”); 135

CONG. REC. H7969 (daily ed. Nov. 2, 1989) (statement of Rep. Dyson) (“assurances that

damages arising from spills will be completely compensated”); 136 CONG. REC. H336

(daily ed. Feb. 7, 1990) (statement of Rep. Carper) (“ensure that those people or those

businesses that are damaged by these spills are fairly and adequately compensated”); 136

CONG. REC. S7752 (daily ed. June 12, 1990) (statement of Sen. Mitchell) (“ensure the fullest

possible compensation of oil spill victims”); S. REP. NO. 101–94, at 12 (1989), reprinted in

1990 U.S.C.C.A.N. 722, 734. (“These provisions are intended to provide compensation for a

wide range of injuries and are not so narrowly focused as to prevent victims of an oil spill

from receiving reasonable compensation.”); 135 CONG. REC. H7893 (daily ed. Nov. 1, 1989)

(statement of Rep. Quillen) (“full, fair, and swift compensation for everyone injured by oil

spills.”).


                        III. Multidistrict Litigation is Unconstitutional

        The settlement class action is always unconstitutional because it involves no litigation. A

typical class action is legitimate because the interests of the plaintiffs and defendant are adverse.

In that scenario, the monetary interests of class counsel, which are contingent on class recovery,

are aligned with the absent class members’ interest in maximum redress, incentivizing a


                                                 -3-
   Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 4 of 25




presentation of the issues that benefits both equally. These incentives break down in the context

of the non-adversarial settlement class action. Because class counsel seeks the same outcome as

the defendant, she has no reason to formulate her clients’ arguments or destroy her opponent’s

case. Particularly, she lacks incentive to present to the Court evidence that may shed unfavorable

light upon the non-adversarial agreement, even though that evidence may reveal critical details

about the effect of the settlement on absent class members.

          A. Where’s the Case or Controversy in MDL?
          Article III extends federal judicial power solely to the adjudication of a “case” or a

“controversy.” “Case,” in Article III, means a justiciable “action or suit,” or an “argument.”

“Controversy” means a disagreement or a dispute between parties as to the suit’s preferred

outcome. Both a “case” and a “controversy” require an adversarial suit. For a suit to be

justiciable, according to the U.S. Supreme Court, the parties must maintain “adverse legal

interests” throughout, and their dispute must be “definite and concrete.” The Fifth Circuit has

held that Article III plainly “requires that the parties be truly adverse.”

          On the most basic analytical level, the unconstitutionality of the settlement class

action should be obvious, purely as a matter of textual construction. There is simply no rational

means of defining the terms “case” or “controversy” to include a proceeding in which, from the

outset, nothing is disputed and the parties are in complete agreement. Moreover, from both

historical and doctrinal perspectives, U.S. Supreme Court decisions could not be more certain

that Article III is satisfied only when the parties are truly “adverse” to one another, which, at the

time the relevant proceeding is undertaken, they are not in the case of the settlement class

action.



                                                   -4-
   Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 5 of 25




        B. Collusion
        The term “collusion,” in the class action context, is used to refer to a secret, unethical

agreement between the named plaintiffs and defendant. For purposes of Article III’s adverseness

requirement, however, the term has a far broader meaning. It includes any suit in which, from the

outset, the parties are in agreement as to the outcome. Article III proceeds on the assumption that

a showing of a lack of adverseness at the outset of a suit automatically establishes the improperly

collusive nature of the suit. Article III adopts lack of adverseness as an ex ante, categorical basis

on which to find inadequate representation of the interests of future litigants who are similarly

situated.

        The settlement class’s fundamental constitutional defect is that all settlement

classes - not merely those involving unethical attorney behavior - are, by definition, non-

adversarial. An adversarial dispute cannot be said to exist at the time the class action proceeding

begins. At that point, the litigants differ over absolutely nothing. They have agreed on the terms

of both certification and settlement prior to the filing of the class proceeding. In fact, the only

conceivable reason that class counsel in this position files a complaint and request for

certification with the Court, rather than simply embodying the terms of their private agreement in

an enforceable contract, is to bind absent class members to a settlement negotiated in their

absence.”

        C. Where’s the Due Process in MDL?
        Each claimant in an MDL has an individually held, constitutionally protected property

right at stake. Those rights are guaranteed by the Fifth Amendment, which protects life, liberty,

and property against deprivation absent due process of law. The “property” at stake in an MDL is

the “chose in action.” This historically established concept refers to the right to sue to enforce a


                                                  -5-
   Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 6 of 25




legally protected claim, even the unlitigated right to sue. Under the Fifth Amendment, then,

MDL claimants cannot be deprived of their rights to a chose in action without due process of

law.

       The so-called “day-in-court ideal” is at the heart of constitutionally guaranteed

procedural due process, according to the U.S. Supreme Court, and is central to the American

conception of the adversarial model of litigation. The right to one’s own day-in-court means a

right to meaningful control over litigation strategy and goals, including choice of legal

representative. It requires a full and fair opportunity to litigate, which means a full opportunity to

prepare one’s own arguments and evidence. At base, meaningful participation in the adjudicatory

process - the day-in-court ideal - includes, in the words of a respected scholar, “the right to

observe, to make arguments, to present evidence, and to be informed of the reasons for a

decision.”

       One key way that litigants control their day-in-court is by selecting their attorneys.

This is often the first expression of their autonomy: they seek the advice of counsel when they

consider whether to even file a claim. Permitting litigants to choose their representatives is

central to providing a full and fair opportunity to litigate. The foundations of due process dictate

that that choice belongs to the parties alone. But claimants forced into an MDL are deprived of

that essential choice. By virtue of his case’s transfer into the MDL - a move that the plaintiff

cannot prevent - his chosen lawyer will invariably not be the one actually representing his

interests in the course of all the important MDL. Rather, the lawyers on the court-appointed

steering committee will take over, and they will do so without the protective assurances of either

there adequacy, their good faith, or the extent to which the interests of the absent litigants truly


                                                 -6-
   Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 7 of 25




overlap or any other controls.

       In addition to the fact that appointed counsel are selected by the Court, rather than

by the individuals they represent, MDL claimants do not enjoy a traditional attorney-client

relationship with the members of the court-appointed steering committee. The small group of

attorneys chosen for leadership roles is charged with representing all of the possibly thousands of

plaintiffs, whose cases have facts that are often only loosely linked.

       In consolidated proceedings, the attorney’s loyalty divides not only between clients,

but also between clients and self-interest. Compensation for attorneys who work on behalf of

the group depends upon the value of every plaintiff’s settlement or judgment. As a result, PSC

attorneys may push hard for settlement as opposed to remand, prefer a quick settlement in favor

of a protracted discovery period, or advocate for settlement terms that may not be particularly

favorable to some or many plaintiffs. The First Circuit has acknowledged existence of this

“inherent conflict of interest” between the PSC and individual plaintiffs in mass-tort MDLs.


                                 IV. The Aggregate Settlement Rule

       The aggregate settlement rule (“ASR”) governs global MDL settlements.

       Courts have long recognized that lawyers may be subject to total or partial fee forfeiture

as a sanction for serious violations of the ASR. Plaintiff does not have to prove either causation

or injury to be entitled to fee forfeiture as a remedy for Defendants’ breach of fiduciary duty.

       The ASR is Rule 1.8(g) of the ABA Model Rules of Professional Conduct (“Model

Rules”), and it states: “A lawyer who represents two or more clients shall not participate in

making an aggregate settlement of the claims of or against the clients….unless each client gives

informed consent, in a writing signed by the client.

                                                 -7-
   Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 8 of 25




       Informed consent to an aggregate settlement requires that each claimant be able to

review the settlements of all other persons subject to the aggregate settlement or the formula by

which the settlement will be divided among all claimants. Further, informed consent requires

that the total financial interest of claimants’ counsel be disclosed to each claimant.

       In sum, Lead Counsel owe fiduciary duties to MDL 2179 Plaintiffs. A lawsuit based

on a violation of the ASR can be brought as a breach of fiduciary duty claim; the plaintiff(s) need

not show any economic loss from the attorney’s breach in order to prevail; full or partial

forfeiture of the fees that the attorney received from the former client is the remedy.

          V.    The Law of the Transferor Court Must be Applied to a Case That
                                Has Been Transferred to MDL
       When transfer results in a change of venue for purposes of MDL pretrial proceedings, the

transferee judge generally must apply the substantive law of the transferor forum, including that

forum’s choice-of-law rules and appropriate state law. The Supreme Court held in Van Dusen

and Ferens that the policies underlying the holdings of Erie and Klaxon mandated that the law,

including the choice-of-law rules, of the transferor court, rather than those of the transferee court,

must be applied to a case that has been transferred pursuant to 28 U.S.C. § 1404(a). Ferens v.

John Deere Co., 494 U.S. 516, 532 (1990); Van Dusen v. Barrack, 376 U.S. 612, 639 (1964).”


                                  FACTUAL BACKGROUND

       The MDL 2179 Court and Lead Counsel developed and facilitated an “Eight-Step”

robust, unprecedented, and tremendously sophisticated fraudulent scheme to maximize judicial

efficiency and maximize the compensation of Lead Counsel in exchange for limiting the liability

of BP. The sole focus of the MDL 2179 Court and Lead Counsel is on judicial efficiency and

economy without any consideration for justice, accountability or transparency.

                                                 -8-
   Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 9 of 25




        I. The Primary Purpose of the Appointment of Lead Counsel in MDL 2179
                                    Is Judicial Efficiency
       Stephen J. Herman explains in a Loyola Law Review article (64 Loy. L. Rev. 1) which he

authored in 2018: (1) the primary purpose of the appointment of Liaison Counsel and PSC

members in MDL 2179 is to further the interests of judicial efficiency and economy [while

maximizing their compensation]; and (2) their primary fiduciary duty is to Judge Barbier.

Herman states “the notion that some ‘fiduciary duty’ extends to individually retained counsel, in

my view, goes too far.” (Emphasis added).

                                       II. The “Black Hole”
       It is the worst-kept secret in civil procedure that the MDL is really a dispositive, not

pretrial, action. MDL transferee judges, unlike judges even in class actions, do not generally

manage to trial or even to the possibility of trial. The MDL judge in many ways acts more like a

modern administrator than the judge the FRCP envisions, not least because, like agencies, the

particular MDL judges are chosen for these cases specifically for their expertise in practical

administration.

       Since 2010, cases transferred by the JPML to MDL 2179 have been sentenced to the

proverbial “Black Hole” where they are automatically and indefinitely stayed. MDL has

frequently been described as a “Black Hole” because transfer is typically a one-way ticket.

Indeed, the JPML has abdicated its proper role by providing no recourse to remedy or to exit an

MDL “Black Hole.” See, e.g., Eldon E. Fallon et al., Bellwether Trials in Multidistrict Litigation,

82 TUL. L. REV. 2323, 2330 (2008) (“Indeed, the strongest criticism of the traditional MDL

process is that the centralized forum can resemble a ‘black hole,’ into which cases are transferred

never to be heard from again.”).

       Judge Patrick E. Higginbotham further explains, “The disconnect between the power

                                                -9-
  Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 10 of 25




of the transferee judge and the power that the judge exercises rests on a statute that authorizes

only the transfer of cases to that judge for purposes of pretrial proceeding with return to their

filing homes, as the U.S. Supreme Court made clear in Lexecon, Inc. v. Milberg Weiss Bershad

Hynes & Lerach. The rest of the operation finds its footing in some form of consent and

assertions of implied and inherent authority sometimes on little more than empty air.”

       Writing in dissent for the Ninth Circuit, Judge Alex Kozinski presaged the U.S. Supreme

Court’s ruling in Lexecon by characterizing self-transfer as “a remarkable power grab by federal

judges,” because the practice exceeded the authority Congress granted to transferee judges.

Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach (In re American Continental

Corp./Lincoln Sav. & Loan Sec. Litig.), 102 F.3d 1524, 1540 (9th Cir. 1996) (Kozinski, J.,

dissenting) (arguing that “the language itself [of 1407] is clear as sunlight”), rev’d, 118 S. Ct.

956 (1998).

     III. Based on Little More Than Empty Air, the MDL 2179 Court Held That OPA
        Does Not Impose a Duty on the Responsible Party to Settle Plaintiffs’ Claims
       As explained supra, OPA is a strict liability statute. In order to recover damages, a

claimant merely needs to show that his or her damages “resulted from” the oil spill.

       “OPA applies of its own force, because that act governs, inter alia, private claims

for property damage and economic loss resulting from a discharge of oil in navigable waters. See

33 U.S.C. § 2702(a), (b)(2)(B), (b)(2)(C), (b)(2)(E).”
       The Honorable Carl J. Barbier, In re: Oil Spill by the Oil Rig “Deepwater Horizon” in
       the Gulf of Mexico, on April 20, 2010 (Rec. Doc. 3830 at 11, August 26, 2011).

       Nevertheless, Judge Barbier, in his Order and Reasons (Rec. Doc. 26571 at 8), held:

       “Plaintiffs urge that OPA imposed on the GCCF a duty to settle the Donovan
       Plaintiffs’ claims. OPA contains no such duty. OPA is intended “to promote settlement
       and avoid litigation.” How does it do this? As mentioned, OPA’s presentment procedure


                                                -10-
   Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 11 of 25




       requires a claimant to give the responsible party the opportunity (90 days) to settle her
       claim before she may sue in court. OPA also provides that interest typically begins to
       accrue following the 30th day after the claim is presented, which incentivizes early
       settlement. But there is a wide chasm between a process that “promotes” settlement
       (what Congress enacted) and one that “requires” settlements (what the Donovan
       Plaintiffs apparently wish Congress enacted)….OPA provides no private cause of
       action to a claimant for the mere fact that the responsible party (or a third party engaged
       to fulfill the responsible party’s obligations, as occurred here) failed to settle a claim.”

       The precedent established by MDL 2179 ensures that the offshore oil and gas industry

will never be held strictly liable for damages resulting from an oil well blowout in the Gulf of

Mexico.

       Although the durability of Judge Barbier’s uniquely creative reasoning in regard

OPA is questionable, the precedent established by MDL 2179 is clear: A “Responsible Party”

under OPA may now enter into a contract with a politically well-connected third party “Fund

Administrator,” e.g., Kenneth R. Feinberg and Feinberg Rozen, LLP, d/b/a GCCF. This third

party “Administrator / Straw Person,” directly and excessively compensated by the party

responsible for the oil well blowout incident, may totally disregard OPA, operate the claims

process of the responsible party as fraudulently and negligently as it desires for the sole purpose

of limiting the liability of, and providing closure to, the responsible party, and the third party

“Administrator / Straw Person” shall never be held accountable for its tortious acts.

        Rather than allege claims under OPA and the Outer Continental Shelf Lands Act

(“OCSLA”) (which governs the MDL 2179 personal injury and wrongful death actions and

borrows the law of the adjacent state as surrogate federal law), the “cooperative” Herman and

Roy made the unfathomable decision to allege claims under a hodgepodge of statutes. In the

“B1” Master Complaint, Herman states, “The claims presented herein are admiralty or maritime

claims within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure. Plaintiffs hereby

                                                 -11-
   Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 12 of 25




designate this case as an admiralty or maritime case, and request a non-jury trial, pursuant to

Rule 9(h).”

       Filing of the “B1” Master Complaint as an admiralty or maritime case artfully

circumvented the OPA. By doing so, Herman assisted Judge Barbier in expeditiously being able

to erroneously and incomprehensibly find, “While OPA does not specifically address the use of

waivers and releases by Responsible Parties, the statute also does not clearly prohibit it. In fact,

as the Court has recognized in this Order, one of the goals of OPA was to allow for speedy and

efficient recovery by victims of an oil spill.”

       As a result of this finding by Judge Barbier, approximately 220,000 Kenneth R. Feinberg

victims who or that executed a “Release and Covenant Not to Sue” in exchange for a one-time

final payment ($5,000 for individuals and $25,000 for businesses) were excluded from the

settlement class action. There is no evidence that these amounts even remotely represent

adequate consideration to compensate claimants for the damages that claimants did or will suffer

as a result of the BP oil well blowout.

       Since Herman requested a non-jury trial pursuant to Rule 9(h) and alleged claims under

general maritime law, rather than OPA and OCSLA, the MDL 2179 Court formulated a trial plan

that dispensed with trial by jury and instead conducted a bench trial applying general maritime

law.

       Circumventing the OPA also allowed the settlement to limit a claimant’s recovery of

damages by geographic bounds, pertain solely to certain business activities, and require a

heightened and vague proof of causation between his or her damages and the BP oil well

blowout incident.


                                                  -12-
  Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 13 of 25




                                 IV. MDL 2179 is Unconstitutional

          MDL 2179, which employs a victims’ compensation fund on the frontend and a

settlement class action on the backend, involves no case or controversy and infringes individual

claimants’ procedural due process rights.

          A. Where’s the Case or Controversy in MDL 2179?
          “Centralization may also facilitate closer coordination with Kenneth Feinberg’s

administration of the BP compensation fund.”
       The Honorable John G. Heyburn II, Chairman, Panel on Multidistrict Litigation, In re:
       Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010
       (Transfer Order, August 10, 2010).

          “In February 2011, [only 4 months after I appointed my pre-selected cooperative

attorneys to the PSC] negotiations began in earnest for the proposed Economic and

Property Damages Settlement. Talks intensified in July 2011, occurring on an almost-daily

basis.”
          The Honorable Carl J. Barbier, In re: Oil Spill by the Oil Rig “Deepwater Horizon” in
          the Gulf of Mexico, on April 20, 2010 (Rec. Doc. 7138 at 3, December 21, 2012).

          In a settlement class action, an agreement to resolve the dispute is reached by the parties

involved prior to the district court’s ruling on a motion to certify the class. In MDL 2179, Lead

Counsel and BP are not adversaries. They are cohorts expeditiously seeking judicial efficiency

and the common objectives of closure, limited liability, and profit.

          B. Collusion in MDL 2179
          As explained above, Article III proceeds on the assumption that a showing of a lack of

adverseness at the outset of a suit automatically establishes the improperly collusive nature of the

suit. In MDL 2179, from the outset, the parties are in agreement as to the outcome.

          C. Where’s the Due Process in MDL 2179?
          “All motions, requests for discovery or other pre-trial proceedings with respect to


                                                  -13-
  Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 14 of 25




plaintiffs shall be initiated by and/or coordinated through the Plaintiff Steering Committee

(“PSC”), to be filed by and through Plaintiffs’ Liaison Counsel. If the PSC does not support the

motion, discovery or other requested proceeding, then the moving or requesting plaintiff shall be

permitted to file such motion or request, but shall include a certificate of non-support.”
       The Honorable Carl J. Barbier, In re: Oil Spill by the Oil Rig “Deepwater Horizon” in
       the Gulf of Mexico, on April 20, 2010 (Rec. Doc. 569 at 13, October 19, 2010).

       “….all pending and future motions, including the Motions to Remand, are continued

without date unless a motion is specifically excepted from the continuance by the Court.”
       The Honorable Carl J. Barbier, In re: Oil Spill by the Oil Rig “Deepwater Horizon” in
       the Gulf of Mexico, on April 20, 2010 (Rec. Doc. 676 at 1, November 5, 2010).

       “Any individual plaintiff who is a named plaintiff in a case that falls within Pleading

Bundle B1, B3, D1, or D2, or any combination thereof, is deemed to be a plaintiff in the

applicable Master Complaint(s)….All individual petitions or complaints that fall within Pleading

Bundles B1, B3, D1, or D2, whether pre-existing or filed hereafter, are stayed until further order

of the Court.”
        The Honorable Carl J. Barbier, In re: Oil Spill by the Oil Rig “Deepwater Horizon” in
        the Gulf of Mexico, on April 20, 2010 (Rec. Doc. 983 at 2, 4, January 12, 2011).

       When a transferee judge appoints a steering committee, he does so at his discretion,

outside the strictures of any Federal Rule, or statute, or adversary proceeding. Appointment to

the steering committee comes after nothing more than a judge-designated period of nominations

and written objections. The process fails to guarantee that the appointed representatives will

zealously advocate on behalf of absent litigants in the same way that their hired representative

presumably would have. This is certainly the case in MDL 2179.

       In MDL 2179, individual litigants, for all practical purposes, lose a substantial degree of

control over the procedural fate of their claims. MDL 2179 severely undermines the day-in-


                                               -14-
  Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 15 of 25




court ideal by depriving individual litigants of their opportunity to protect their interests through

the litigation process. MDL 2179 plaintiffs in no sense meaningfully participate in, much less

control, their day-in-court. Nor are there any assurances that those in charge of the litigation are

adequately representing the interest of the individual claimants. At the most basic level, MDL

2179 Plaintiffs are not given a meaningful opportunity to present their case(s), as demanded by

the Due Process Clause.


                                  V. The Fairness Hearing
       On November 10, 2014, Judge Barbier states,
             “….as the parties were approaching the final fairness hearing in November 2012,
             there was a concerted effort by the parties and claims facility to process a
             substantial number of high value claims in order to demonstrate that the
             settlement program was working as intended…BP and Class Counsel were aware
             of the push to resolve claims, as was the Court. Although some of these claims
             were for clients of PSC members, according to Mr. Juneau over 60% of the claims
             were for clients of non-PSC attorneys….While the Settlement Agreement in
             general terms provides that claims will be processed in the order in which they are
             received….there is no evidence that the Claims Administrator acted improperly in
             this regard.”
                     The Honorable Carl J. Barbier, In re: Oil Spill by the Oil Rig “Deepwater
                     Horizon” in the Gulf of Mexico, on April 20, 2010 (Rec. Doc. 13635 at 3,
                     November 10, 2014).

       In short, the parties secretly conspired to inflate the amount of compensation received by

some plaintiffs (just prior to the “fairness” hearing) in order to induce the remaining plaintiffs

into believing that the proposed settlement is “fair, reasonable, and adequate.” Here, the

objective was to keep as many of the remaining claimants/plaintiffs in the settlement class action

as possible. Opt-outs were seriously frowned upon. The settlement class action was the only

game in town. Take it or leave it! Fraudulent inducement is not a procedure which is well within

a Court’s discretion when it conducts a fairness hearing.

       At the fairness hearing, Judge Barbier limited oral presentations by individual objectors

                                                -15-
  Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 16 of 25




(or their counsel, as applicable) to not more than 3 minutes each. In sum, the purpose of the

fairness hearing was to allow the cooperative dealmakers to argue in favor of approval of the

Economic and Property Damages Settlement. Claims Administrator Patrick Juneau and Michael

Juneau also presented on the glorious status of the settlement and the virtually non-existent

settlement opt-outs.


               VI. Lead Counsel Breached Their Fiduciary and Ethical Duties

       A. The MDL 2179 Court and Lead Counsel Refused to Be Fully Transparent and
          Refused to Be Held Accountable
       As explained supra, the aggregate settlement rule (“ASR”) governs global MDL

settlements. Lead Counsel breached their fiduciary duties to Plaintiffs by violating the ASR.

       On November 13, 2017, Plaintiff Donovan filed a motion on behalf of his clients wherein

Plaintiff Donovan requested the MDL 2179 Court to place on the public record the total

amount and source of compensation, from all sources, paid to all members of the PSC and the

total amount and source of compensation paid to the legal experts, Special Masters, and Claims

Administrator Patrick Juneau. This was neither a Motion to Compel nor an Objection. This was

merely a motion by the plaintiff, on behalf of himself and his clients, to request the MDL 2179

Court to conduct itself in a fully transparent manner.

       In the motion, Donovan pointed out to the Court that the total compensation paid to

Herman, Roy, and the 17 PSC attorneys and their law firms, is guesstimated to be $3.035 billion.

It is beyond cavil that a reasonable, objective observer would not conclude that this amount is

out of all proportion to the value of the professional services rendered. Donovan further pointed

out to the Court that a narrow focus on judicial efficiency cannot allow the circumvention of the

core democratic premises of representation, transparency, and accountability.

                                               -16-
  Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 17 of 25




       On March 6, 2018, the MDL 2179 Court issued an Order wherein the Honorable

Carl J. Barbier succinctly states, “Before the Court is a ‘Motion to Request this Court to Place on

the Public Record the Total Amount and Source of Compensation, From All Sources, Paid to All

Members of the PSC, et al.’ IT IS ORDERED that the Motion (Rec. Doc. 23677) is DENIED.

New Orleans, Louisiana, this 6th day of March, 2018.” Obviously, Judge Barbier does not

believe that the plaintiffs in MDL 2179 have a right to know how much compensation the

attorneys allegedly representing their interests are receiving.


       VII. The MDL 2179 Court Improperly Applies Louisiana Law Rather Than
         the Choice-of-Law Rules of the State in Which the Transferor Court Sits
       On February 26, 2020, Plaintiffs filed a Motion for Clarification (Rec. Doc. 26344)

moving the Court to enter an order clarifying whether the Honorable MDL 2179 Court applies

the choice-of-law rules of the state in which the transferor court sits. On March 2, 2020, the

Honorable MDL 2179 Court issued an Order (Rec. Doc. 26357) denying the Motion for

Clarification. In sum, Plaintiffs were left in the dark in regard to the choice-of-law rules applied

by the Honorable MDL 2179 Court.

       Judge Barbier, in his Order and Reasons (Rec. Doc. 28, Filed 03/27/20), held:
       “….the Court’s own research reveals that Florida’s choice of law regime applies the
       law of the state that has most this significant relationship to the parties and the
       occurrence. See Merkle v. Robinson, 737 So.2d 540, 542 (Fla. 1999). Donovan is an
       attorney in Florida. Herman is an attorney in Louisiana. No contract exists between them.
       Donovan’s claims concern actions Herman allegedly took in his role as a member of the
       PSC and as Plaintiffs’ Co-Liaison Counsel, leadership positions in an MDL that is
       centralized in Louisiana. Herman’s appointments came from this Court, which sits in
       Louisiana. (Rec. Docs. 110, 506). All attorneys who appear in this MDL, including
       both Donovan and Herman, are subject to this Court’s disciplinary authority (Rec.
       Doc. 7812) and Louisiana’s Rules of Professional Conduct. See In Re: Deepwater
       Horizon, 824 F.3d 571 (5th Cir. 2015) (affirming this Court’s decision to sanction
       attorneys in MDL 2179 for violations of the Louisiana Rules of Professional Conduct);
       see also Rec. Doc. 26089 at 8. Considering these factors, the Court holds that
       Louisiana has the most significant relationship to the parties and the events giving

                                                -17-
  Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 18 of 25




       rise to this dispute. As a result, Donovan’s [twelve] claims are untimely under La.
       R.S. 9:5605(a)....Herman cites Louisiana case law indicating that no fiduciary duty exists
       between these parties. (Rec. Doc. 26269-1 at 2 (citing Scheffler v. Adams & Reese, 950
       So. 2d 641, 652-53 (La. 2007)). As explained above, Louisiana law governs this
       dispute.” (Rec. Doc. 28, Filed 03/27/20).

       As explained above, in its March 27, 2020 Order, the MDL 2179 Court’s uniquely

creative reasoning allows the Court to circumvent the U.S. Supreme Court’s holdings in Van

Dusen and Ferens and hold that Louisiana law, rather than Florida law, governs this dispute.

This allows Judge Barbier to conveniently and unfathomably find, “As a result, Donovan’s

[twelve] claims are untimely under La. R.S. 9:5605(a).”


       VIII. The MDL 2179 Court and Lead Counsel Did Not Hold BP Accountable

       A. The BP Victims’ Compensation Fund
       In the transfer order for MDL 2179, the JPML states, “Centralization may also

facilitate closer coordination with Kenneth Feinberg’s administration of the BP compensation

fund.” The MDL 2179 Court and Lead Counsel did not have to rely solely on a settlement class

action to limit BP’s liability. From the very beginning, they also had a victims’ compensation

fund, sanctioned by the JPML, to eliminate hundreds of thousands of MDL 2179 Claimants.

       Kenneth R. Feinberg, masquerading as a “Fund Administrator,” was employed by

BP to limit BP’s liability. In violation of the OPA, but with the approval of the MDL 2179 Court

and Lead Counsel, Feinberg‘s approach to determining claimant eligibility was driven by two

factors: (1) loss location; and (2) claimant business type.

       In MDL 2179, Feinberg used a “Delay, Deny, Defend” tactic against legitimate BP

oil well blowout victims. This tactic, commonly used by unscrupulous insurance companies, is as

follows: “Delay payment, starve claimant, and then offer the economically and emotionally-


                                                -18-
   Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 19 of 25




stressed claimant a miniscule percent of all damages, including future damages, to which the

claimant is entitled. If the financially ruined claimant rejects the settlement offer, he or she may

sue.” The ultimate objective of Feinberg’s “Delay, Deny, Defend” tactic was to limit BP’s

liability by obtaining a signed “Release and Covenant Not to Sue” from as many BP oil

well blowout victims as possible. Feinberg’s “Release and Covenant Not to Sue” requirement

violates OPA, State contract law, and is contrary to public policy.

        B. The Economic and Property Damages Settlement Class Action
        The BP oil well blowout of April 2010 resulted in the largest environmental disaster

in the history of the United States. An estimated 5.0 million barrels of crude oil gushed into the

Gulf of Mexico. Judge Barbier correctly states, “The long term effects [of the BP oil well

blowout] on the environment and fisheries may not be known for many years.” Nevertheless, in

order to limit BP’s liability, one tactic employed by MDL 2179 was to limit the compensation

period to 2010. Incredibly, Judge Barbier found, and Herman and Roy agreed, that limiting the

compensation period to 2010 is reasonable. Judge Barbier explains, “Certain objectors complain

that the Economic Damage Claim Frameworks are unfair because they do not compensate

persons who did not begin suffering losses until 2011. Yet this provision is reasonable for three

reasons: (i) the Macondo well ceased flowing in July 2010; (ii) there is evidence that by late

2010, Gulf Coast tourism had returned to or surpassed 2009 levels; and (iii) as to claims by

individuals and businesses in charter fishing, seafood processing, or other businesses relying on

access to Gulf waters, nearly all federal and state waters were reopened for commercial fishing

by November 2010. Thus, extending compensation to 2011 would cover losses not likely caused

by the spill.”

        In discussing the causation requirements for BEL claims, Judge Barbier explains,

                                                -19-
   Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 20 of 25




“losses that continued after the spill are likely to be due to factors other than the spill.”

       The MDL 2179 Court and Lead Counsel breached their fiduciary and ethical duties to

Plaintiffs by reassuring BP oil well blowout Plaintiffs that the settlement claims program’s Risk

Transfer Premium (“RTP”) enhances the compensation amount for, among other things, certain

claimants whose damages could be recurring, to account for that risk of future damages.

       Lead Counsel further breached their fiduciary and ethical duties to Plaintiffs by

supporting the Court’s finding that, “RTP payments are meant to compensate class members for

pre-judgment interest, the risk of oil returning, consequential damages, inconvenience,

aggravation, the risk of future loss, the lost value of money, compensation for emotional distress,

liquidation of legal disputes about punitive damages, and other factors.” RTP payments are

simply magical.

            IX. Lead Counsel Retained Highly Compensated “Thought Leaders”
                     to Deceptively Promote the Proposed Settlement

       Herman, Roy, and the members of the MDL 2179 PSC tendered either jointly or on

their own behalf four “experts” in the law of class actions: Professors Coffee, Issacharoff,

Klonoff, and Miller. The “unbiased” opinions of these four individuals are included in the

Court’s Order granting final approval of the economic and property damages settlement

agreement in order to induce MDL 2179 Plaintiffs into believing that the proposed settlement is

“fair, reasonable, and adequate.” If the MDL 2179 economic and property damages settlement

agreement is fair, reasonable, adequate, and free of collusion, it would be clearly obvious to

anyone who reads the agreement. There would be no need to retain “four experts in the law of

class actions” to try to lend a thin veneer of respectability to an otherwise abhorrent, one-sided,

collusive agreement.

                                                 -20-
  Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 21 of 25




       Given these opinions, the victims of the BP oil well blowout are led to believe that

Herman, Roy, and the seventeen MDL 2179 PSC members are zealously advocating on their

behalf. Justice is most assuredly just around the corner.


                   X. Lead Counsel Excessively Compensated Themselves
                                by “Quadruple Dipping”

       Herman, Roy, and the seventeen MDL 2179 PSC members, “quadruple dip.” Herman,

Roy, and the seventeen MDL 2179 PSC members, are compensated from at least the following

four sources of revenue.

       (a) Six percent (6%) of the gross monetary settlements, judgments or other payments
       made on or after December 30, 2011 through June 3, 2012 to any other plaintiff or
       claimant-in-limitation;

       (b) BP has agreed to pay any award for common benefit and/or Rule 23(h) attorneys’
       fees, as determined by the Court, up to $600 million;

       (c) Contingent fees from clients directly “represented” by Herman, Roy, and the
       seventeen MDL 2179 PSC members; and

       (d) Co-counsel fees received by Herman, Roy, and the seventeen MDL 2179 PSC
       members for serving as co-counsel to non-member firms of the PSC.

       A. Compensation Paid to Kenneth R. Feinberg by BP
       The following is an overview of the compensation BP paid to Kenneth R. Feinberg.

June 15, 2010 to January 15, 2011                           $ 5,950,000
January 16, 2011 to April 15, 2012                          $18,750,000
Total Compensation Paid to Feinberg by BP                   $24,700,000


       B. Compensation Paid to BP Oil Well Blowout Victims by Kenneth R. Feinberg
          (GCCF Program Statistics)
       The GCCF status report of March 7, 2012 indicates that a total of 574,379 unique

claimants filed claims with the GCCF during the period from approximately August 23, 2010 to

March 7, 2012. The GCCF paid only 221,358 of these claimants. The total amount paid was

                                                -21-
  Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 22 of 25




$6,079,922,450.47. In sum, Kenneth R. Feinberg denied payment to approximately 61.46% of

the claimants who filed claims. The compensation paid to BP oil well blowout victims during the

transition period was approximately $405,000,000.00.

       The status report further indicates that the GCCF paid a total of 230,370 claimants who

filed claims with the GCCF during the “Phase II” period. Of these, 195,109 were either Quick

Pay or Full Review Final payments; only 35,261 were Interim payments. In sum, Feinberg

forced 84.68% of the claimants to sign a “Release and Covenant Not to Sue” in which the

claimant agreed not to sue BP and all other potentially liable parties.


       C. The Deepwater Horizon Claims Center (DHCC Program Statistics)
       The DHCC status report of March 29, 2017 indicates that a total of 389,457 claims

were submitted to the DHCC during the period from approximately June 4, 2012 to March 29,

2017. The DHCC paid only 155,652 of these claims. The total amount paid was

$10,070,688,009.00. In sum, the DHCC denied payment to approximately 60.03% of the

submitted claims.


       D. Calculation of Compensation Paid to Herman, Roy and the 17 MDL 2179 PSC
          Members
       The following is an overview of the compensation paid to Herman, Roy, and the

seventeen MDL 2179 PSC members and their law firms.

Common Benefit Fees                                                        $597.354 million
Contingent Fee (25%)                                                       $ 2.438 billion
Co-counsel Fee                                                             Unknown
Hold-Backs                                                                 Unknown
Total Compensation Paid to Herman, Roy, et al.                             $ 3.035 billion

       Herman, Roy, and the seventeen MDL 2179 PSC members were able to grossly

overcompensate themselves in exchange for limiting the liability of BP.

                                                -22-
  Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 23 of 25




                                           SUMMARY
       The following facts are illustrative of how the MDL 2179 Court and Lead Counsel

limited BP’s liability in exchange for maximizing judicial efficiency and maximizing the

compensation of Lead Counsel.

       (a) Unbeknownst to the victims of the BP oil well blowout, Herman, Roy, and BP made
       the business decision to have BP pay a total amount of $20 billion to compensate all the
       BP oil well blowout victims in the settlement class action.

       (b) The Feinberg-administered victims’ compensation fund denied payment to
       approximately 61.46% of the claimants who filed claims.

       (c) Approximately 220,000 Feinberg-administered victims’ compensation fund claimants
       who executed a “Release and Covenant Not to Sue” in exchange for a one-time miniscule
       final payment ($5,000 for individuals and $25,000 for businesses) were subsequently
       excluded by Judge Barbier, Herman, and Roy from the settlement class action.

       (d) The compensation paid to Kenneth R. Feinberg by BP from June 15, 2010 to
       April 15, 2012 was approximately $24,700,000.

       (e) Lead Counsel and BP fraudulently induced the MDL 2179 plaintiffs not to opt-out of
       the settlement.

       (f) Patrick Juneau denied payment to approximately 60.03% of the claims submitted
       to the Deepwater Horizon Claims Center (“DHCC”). The compensation paid to Patrick
       Juneau is unknown but ongoing.

       (g) Lead Counsel and BP negotiated a Medical Benefits Class Action Settlement
       Agreement which Judge Barbier approved on January 11, 2013. In order to limit BP’s
       liability, the MDL 2179 Court and Lead Counsel knowingly ignored the fact that public
       policy dictates that a toxic tort is a strict liability tort. Seventy-eight percent (78%) of
       Specified Physical Condition (“SPC”) claims submitted to Garretson received either a
       “Request for Additional Information” or a “Notice of Defect.” In the end, only 20% of
       claimants received any compensation. These claimants were forced to accept the lowest
       payment of $1,300 because they could no longer wait for the money to cover their
       medical expenses.

       (h) As part of the overall strategy to limit BP’s liability, Judge Barbier knowingly failed
       to hold BP fully accountable in regard to the Clean Water Act (“CWA”) civil penalty.
       Judge Barbier saved BP approximately $4.30 billion by finding that only 4.0 million
       barrels of oil, rather than 5.0 million barrels of oil proposed by the United States, exited
       the reservoir.

                                                -23-
  Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 24 of 25




       (i) On October 5, 2015, the DOJ released the following statement: “….This global
       settlement resolves the governments’ civil claims under the Clean Water Act and natural
       resources damage claims under the Oil Pollution Act, as well as economic damage claims
       of the five Gulf states and local governments. Taken together this global resolution of
       civil claims is worth $20.8 billion.” The DOJ failed to point out that BP is able to deduct
       $15.3 billion of this $20.8 billion on its U.S. tax return. In short, this “global
       settlement” requires U.S. taxpayers to pay $15.3 billion and BP is only required to pay
       $5.5 billion. BP also wrote off the cost of its $32 billion cleanup effort after the spill,
       costing U.S. taxpayers roughly $10 billion.

       (j) The total compensation paid to Herman, Roy, and the seventeen members of the
       MDL 2179 PSC was $3.035 billion.

       (k) The MDL 2179 Court improperly applies Louisiana law rather than the choice-
       of-law rules of the state in which the transferor court sits.

       (l) In its July 2, 2020 Order, the MDL 2179 Court held “OPA does not impose on the
       Responsible Party a duty to settle Plaintiffs’ claims….”

       For the reasons given above, Plaintiff respectfully requests the Court not to enter the

proposed order [Rec. Doc. 26811-1] that would initiate the closure and winddown of the CSSP.

Reason for the Honorable MDL 2179 Court not to enter the proposed order applies with

particular force here, (a) where victims of the BP oil well blowout have not been “fully

compensated;” (b) where the parties’ use of our federal justice system as a sanctuary for the

purpose of carrying out their own massive, nefarious scheme in the name of “judicially-

efficient” multidistrict litigation is ongoing; and (c) where the potential harm to the public’s

perception of the judicial process is especially acute because of the large number of plaintiffs in

MDL 2179.

       Plaintiff further respectfully requests the Court to consider the following law review

article and two complaints.

Stephen J. Herman, Duties Owed by Appointed Counsel to MDL Litigants Whom They Do Not
Formally Represent, 64 Loy. L. Rev. 1, 8 - 12 (2018).


                                                -24-
  Case 2:10-md-02179-CJB-DPC Document 26838 Filed 01/07/21 Page 25 of 25




Donovan v. Herman, 2:19-cv-12014-CJB-JCW

Donovan v. Barbier, et al., FLM/8:20-cv-02598

DATED: January 7, 2021                                       Respectfully submitted,

                                                             /s/ Brian J. Donovan
                                                             Brian J. Donovan
                                                             Florida Bar No. 143900
                                                             The Donovan Law Group, PLLC
                                                             3102 Seaway Court, Suite 304
                                                             Tampa, FL 33629
                                                             Tel: (352)328-7469
                                                             BrianJDonovan@verizon.net




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been served on all counsel by electronically

uploading the same to Lexis Nexis File & Serve in accordance with Pretrial Order No. 12, and

that the foregoing was electronically filed with the Clerk of Court of the United States District

Court for the Eastern District of Louisiana by using the CM/ECF System, which will send a

notice of electronic filing in accordance with the procedures established in MDL 2179, on this

7th day of January, 2021.

                                                             /s/ Brian J. Donovan______
                                                             Brian J. Donovan
                                                             Florida Bar No. 143900
                                                             3102 Seaway Court, Suite 304
                                                             Tampa, FL 33629
                                                             Tel: (352)328-7469
                                                             BrianJDonovan@verizon.net


                                                -25-
